 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    FELIPE MENDEZ, JR.,                                  1:17-cv-00555-NONE-JLT (PC)

12                        Plaintiff,                       ORDER DENYING PLAINTIFF’S
                                                           MOTION TO STAY
13            v.
14    UNITED STATES OF AMERICA, et al.,
                                                           (Doc. 66)
15                        Defendants.
16

17

18           Plaintiff has filed a motion to stay this action until he is released from the Special Housing

19   Unit or for an order to allow plaintiff access to his legal documents. (Doc. 66.) He contends that

20   he has been unable to access these documents since he was placed in the SHU on November 23,

21   2019.

22           “[T]he power to stay proceedings is incidental to the power inherent in every court to

23   control the disposition of the causes on its docket with economy of time and effort for itself, for

24   counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); accord Stone v.

25   I.N.S., 514 U.S. 386, 411 (1995) (“[W]e have long recognized that courts have inherent power to

26   stay proceedings and ‘to control the disposition of the causes on its docket with economy of time

27   and effort for itself, for counsel, and for litigants.’ ” (Breyer, J., dissenting) (quoting Landis, 299

28   U.S. at 254)). A court’s decision to grant a stay is discretionary, “dependent upon the
                                                         1
 1   circumstances of the particular case.” Nken v. Holder, 556 U.S. 418, 432 (2009). Deciding
 2   whether to grant a stay pending the outcome of other proceedings “calls for the exercise of
 3   judgment, which must weigh competing interests and maintain an even balance.” Landis, 299
 4   U.S. at 254–55. The movant bears the burden of showing the circumstances justify a stay. Id. at
 5   433-34; see Clinton v. Jones, 520 U.S. 681, 708 (1997). The party seeking such a stay must
 6   “make out a clear case of hardship or inequity in being required to go forward, if there is even a
 7   fair possibility that the stay for which he prays will work damage to some one [sic] else.” Id. at
 8   255.
 9          In considering whether to grant a stay, this court must weigh several factors, including
10   “[1] the possible damage which may result from the granting of a stay, [2] the hardship or
11   inequity which a party may suffer in being required to go forward, and [3] the orderly course of
12   justice measured in terms of the simplifying or complicating of issues, proof, and questions of law
13   which could be expected to result from a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.
14   1962) (citing Landis, 299 U.S. at 254–55).
15          On review, the Court finds no basis to grant plaintiff’s motion. There is presently no
16   action required by any party during consideration of defendants’ May 10, 2019, motion for
17   summary judgment, which plaintiff opposed on October 15, 2019, and which is now fully briefed.
18   In addition, plaintiff’s motion does not justify his alleged need for access to his legal documents
19   while he awaits resolution of the summary judgment motion. Accordingly, the Court DENIES
20   plaintiff’s motion to stay.
21
     IT IS SO ORDERED.
22

23      Dated:     March 3, 2020                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        2
